Case: 18-10658   Date Filed: 06/01/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10658
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 5:17-cv-00228-RH-GRJ



CARL TAYLOR, JR.,

                                                            Plaintiff-Appellant,

                                 versus

STATE OF FLORIDA HIGHWAY SAFETY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 1, 2020)



Before GRANT, LUCK and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 18-10658       Date Filed: 06/01/2020       Page: 2 of 5



         Carl Taylor appeals the district court’s dismissal of his suit filed pursuant to

42 U.S.C. § 1983. Taylor asserts the district court erred in dismissing his suit for

failure to state a claim where he alleged he had not received notice when the State

of Florida suspended his driver’s license. After review,1 we affirm the district

court.

         “Dismissal under § 1915(e)(2)(B)(ii) is governed by the same standard as a

dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” Evans v.

Georgia Reg'l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017). The Federal Rules of

Civil Procedure require that a complaint be dismissed if it fails to state a claim

upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). In order to

withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). A complaint is plausible on

its face when the plaintiff pleads factual content necessary for the court to draw the

reasonable inference the defendant is liable for the conduct alleged. Id. A

complaint is insufficient if it offers mere labels and conclusions or a formulaic

recitation of the elements of a cause of action. Id.




         1
        “We review de novo a district court's sua sponte dismissal for failure to state a claim
under 28 U.S.C. § 1915(e)(2)(B)(ii), viewing the allegations in the complaint as true.” Evans v.
Georgia Reg'l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017).
                                                2
                 Case: 18-10658   Date Filed: 06/01/2020    Page: 3 of 5



      First, to the extent Taylor sought to bring a § 1983 claim for damages

against the State of Florida Department of Highway Safety, such a claim is barred

by the Eleventh Amendment. See U.S. Const. amend. XI (“The Judicial power of

the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by Citizens of another

State, or by Citizens or Subjects of any Foreign State.”); Abusaid v. Hillsborough

Cnty. Bd. of Cnty. Comm’rs, 405 F.3d 1298, 1302 (11th Cir. 2005) (“The Eleventh

Amendment to the Constitution bars federal courts from entertaining suits against

states.”). The Department of Highway Safety is a department of the State, has not

consented to be sued, and Congress has not abrogated its Eleventh Amendment

immunity. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989) (holding

a suit against a department of a state “is no different from a suit against the State

itself”); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)

(“[I]n the absence of consent[,] a suit in which the State or one of its agencies or

departments is named as the defendant is proscribed by the Eleventh

Amendment.”); Carr v. City of Florence, Ala., 916 F.2d 1521, 1525 (11th Cir.

1990) (stating Congress has not abrogated Eleventh Amendment immunity in

§ 1983 cases).

      Second, to the extent Taylor attempts to bring § 1983 claims against the two

individuals named in his second amended complaint in their individual capacities,


                                           3
               Case: 18-10658     Date Filed: 06/01/2020    Page: 4 of 5



he does not explain what those claims are either in his complaint or on appeal.

Rather, he merely provides the names of two individuals employed by the State of

Florida, and, in a conclusory fashion, asserts he is entitled to money damages for

the suspension of his license. He brings no claims against them specifically, nor

does he allege that any of their employment-related acts deprived him of a federal

right. See Jackson v. Ga. Dep’t of Transp., 16 F.3d 1573, 1575 (11th Cir. 1994)

(explaining “[u]nder the Eleventh Amendment, state officials sued for damages in

their official capacity are immune from suit in federal court,” but the Eleventh

Amendment does not protect state officials sued in their individual capacities for

employment-related acts). These conclusory allegations are insufficient to support

a claim under § 1983, as they do not demonstrate the two individuals deprived

Taylor of a federal right while operating under color of law. See Iqbal, 556 U.S. at

678; Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001) (“In order

to prevail on a civil rights action under § 1983, a plaintiff must show that he or she

was deprived of a federal right by a person acting under color of state law.”).

      Finally, to the extent Taylor is attempting to use the federal courts to

challenge the state court’s decision to suspend his driver’s license, this Court is

barred from considering his claim under the Rooker-Feldman doctrine. See

Lozman v. City of Riviera Beach, Fla., 713 F.3d 1066, 1072 (11th Cir. 2013)

(stating under the Rooker-Feldman doctrine, federal district courts and courts of


                                           4
               Case: 18-10658    Date Filed: 06/01/2020    Page: 5 of 5



appeals lack jurisdiction to review the final judgment of a state court). As a loser

in state court, Taylor cannot now seek to overturn Florida’s 2005 judgment against

him in this Court. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005) (delineating the boundaries of Rooker-Feldman and clarifying that

the doctrine is narrow in scope, and only applies to cases that are “brought by

state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments”). We affirm.

      AFFIRMED.




                                          5